In an action for divorce, the defendant wife (1) appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County, entered January 24, 1973, as (a) after granting her motion for temporary alimony and child support, limited the award therefor to the amounts provided therefor in a previous separation agreement and (b) denied her motion for an award of a counsel fee, without prejudice to renewal before the trial court, and (2) appeals from a further order of the same court, entered March 15, 1973, which granted plaintiff’s motion to vacate defendant’s notice to examine plaintiff before trial. Order entered January 24, 1973 affirmed insofar as appealed from, without costs (Moat v. Moat, 27 A D 2d 895; Orenstein v. Orenstein, 24 A D 2d 753). Order entered March 15, 1973 reversed, without costs, and plaintiff’s *849motion denied. The examination of plaintiff shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by defendant. In our opinion, pretrial disclosure of plaintiff’s financial condition is appropriate under the facts and circumstances of this case (see Plancher v. Plancher, 35 A D 2d 417, 422). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.